Citation Nr: 1236636	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  10-30 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for degenerative changes of the left knee, status post total knee replacement from July 1, 2008. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to September 1956.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued a 30 percent evaluation for the service-connected left knee disability. 

On his VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a hearing before a Veterans Law Judge.  However, he subsequently withdrew his request in a September 2010  letter.  Under these circumstances, the regulations consider the hearing request to have been withdrawn. 38 C.F.R. § 20.702(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the period from July 1, 2008, the Veteran's degenerative changes of the left knee, status post-total knee replacement, are manifested at worst by a range of motion of 15 to 82 degrees without varus or valgus instability, ankylosis, impairment of the tibia or fibula, severe painful motion, or weakness.


CONCLUSION OF LAW

For the period from July 1, 2008, the criteria for an evaluation higher than 30 percent for degenerative changes of the left knee, status post-total knee replacement, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5010-5055 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that a letter dated in December 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The December 2008 letter provided this information. 

The Board observes that the December 2008 letter was sent to the Veteran prior to the March 2009 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the December 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. 
§ 3.159(b) (2011), and Dingess, supra.

Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.  

VA examinations for the left knee were provided in February 2009 and October 2010.  38 C.F.R. § 3.159(c)(4).  The Board notes, additionally, that an October 2011 VA examination also addressed the Veteran's knee disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that with respect to the issue of an increased rating for degenerative changes of the left knee, status post total knee replacement, the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Additionally, the Veteran has not contended, nor is there evidence indicating, that there has been a material change in the severity of his service-connected knee disorder since he was examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Also, the Veteran declined the opportunity to present testimony before a Veterans Law Judge.  Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

By way of history, in a June 2007 rating decision, the RO granted a temporary 100 percent evaluation for total left knee arthroplasty under the provisions of 38 C.F.R. § 4.71a Diagnostic Code 5055 for the period between May 8, 2007, and July 1, 2008, and a 30 percent evaluation from July 1, 2008.  Therefore, the Board will consider whether an evaluation in excess of 30 percent is warranted for the period beginning July 1, 2008.  The Veteran essentially contends that his service-connected left knee disorder is more disabling than contemplated by the current 30 percent evaluation.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability throughout the appeal period and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. 38 C.F.R. § 4.45.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In the instant case, the Board notes that the Veteran's degenerative changes, left knee, status post total knee replacement, is currently rated as 30 percent disabling under Diagnostic Code 5010-5055.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5055.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  In this regard, the Board notes that the Veteran underwent a total knee replacement in the left knee in May 2007, and the left knee was rated under Diagnostic Code 5055.  Under this diagnostic code, a 100 percent disability rating applies during the one year following the implantation of a knee prosthesis.  Accordingly, the Veteran received a 100 percent evaluation for the left knee through June 31, 2008.  Thereafter, the minimum disability rating following a knee replacement is 30 percent, and the Veteran received this minimum 30 percent rating from July 1, 2008.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain, or limitation of motion, adjudicators rate Diagnostic Code 5055 by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).  

The rating schedule does not define the terms "intermediate" or "severe" as used in this diagnostic code.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  See 38 C.F.R. § 4.6.  Clinicians' use of terminology such as "severe," although an element that the Board will consider, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.

VA's General Counsel has concluded that codes pertaining to limitation of motion and the code pertaining to instability of a knee may be rated separately; evaluation of knee dysfunction under those codes does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 09-98 (August 14, 1998).  Although diagnostic code 5055 covers a range of symptoms and manifestations of knee disability, it does not appear to contemplate subluxation or instability; thus consideration of a separate rating under diagnostic code 5257 does not violate the rule against pyramiding set forth in 38 C.F.R. § 4.14.  With regard to knee instability, recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

Traumatic arthritis (Diagnostic Code 5010) is evaluated according to Diagnostic Code 5003, which pertains to degenerative arthritis.  Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint involved.  However, if the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating will be applied if there is degenerative arthritis established by X-ray findings and objective evidence of limitation of motion, such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The evidence indicates that the Veteran has degenerative changes in his left knee, but as the Veteran has had a total knee replacement, the Veteran's claim will be evaluated under Diagnostic Code 5055.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

In the instant case, the Veteran was provided a VA examination in February 2009.  The Veteran noted he had total knee replacement in May 2007 with no further trauma to the knee since that surgery.  The Veteran reported that the knee surgery reduced his pain by 50 percent and that after the six months of therapy he was able to ambulate without the use of any assistive devices.  The Veteran noted increased pain when standing and walking, and increased stiffness with climbing stairs.  He further noted that since the surgery his knee had not slipped, given out, or locked.  The Veteran noted that he did not use pain medication and pain was only upon flare-up which varied from daily to every two weeks and was determined by the amount of activity he did.  The Veteran noted he remained functional during a flare-up but pain increased from 0/10 to 5/10.  With repetitive movement, the Veteran indicated no increase in pain, but some increase in fatigue and lack of endurance.  The Veteran reported no weakness.  Upon examination, the Veteran exhibited a normal gait.  There was no effusion, swelling, or erythema, but the Veteran did note stiffness.  The Veteran exhibited flexion limited to 90 degrees and extension to 0 degrees with no pain.  Repetitive motion did not further limit range of motion and there was no evidence of pain, weakness, fatigue or incoordination.  The Veteran exhibited good stability with a negative Lachman and drawer signs.  

During the course of the appeal the Veteran reported increased severity in his left knee and was therefore provided with a new VA examination in October 2010.  It was noted that the Veteran's left knee was originally injured in a parachuting accident and that the Veteran had previously had multiple surgeries on his left knee including a total knee arthroplasty in May 2007.  The Veteran reported daily pain that was generally at a level of 4-8/10.  The Veteran reported an increase in pain when standing, walking more than one block, or climbing stairs.  The Veteran noted that he treated the pain with over the counter pain medication and rest.  The Veteran also noted that he always used a cane.  Upon examination, it was noted that the Veteran walked with an antalgic gate favoring his left side.  The Veteran's left knee appeared hypertrophic compared to his right knee.  There was tenderness upon general compression, but no evidence of synovitis, gross medial or lateral instability upon varus and valgus stressing.  The Veteran had a negative McMurray test and drawer test.  The Veteran exhibited a limited range of motion as tested with a goniometer.  Specifically the Veteran exhibited flexion limited to 82 degrees and extension limited to 12 degrees with pain.  Repetitive motion revealed consistent findings with no further functional limitations due to pain, fatigue, incoordination, or instability.  

The Board notes that an additional VA examination was provided in October 2011.  The examination dealt primarily with claims not currently before the Board, but as the Veteran's left knee was addressed in the examination, the Board will note the findings in the examination.  In this regard, the Veteran reported daily pain that averaged between 4-8/10 and flare-ups after standing or walking for more than 30 minutes.  It was noted that the Veteran treated his knee pain with over the counter pain medication and that the Veteran used a cane as an assistive device.  The Veteran exhibited flexion to 90 degrees and extension limited to 10-15 degrees.  After repetitive testing with three repetitions, the Veteran exhibited flexion to 85 degrees, and extension limited to 10 degrees.  With regard to functional loss, it was noted that the Veteran had less movement than normal, weakened movement, and pain on movement as to functional loss, functional impairment, or additional limitation of range of motion of the left knee after repetitive use.  The Veteran had no pain on palpation and there was no evidence of recurrent patellar subluxation or dislocation.  

With regard to a rating in excess of 30 percent for the left knee, the Board first finds that the Veteran is not entitled to a 60 percent rating under Diagnostic Code 5055, which applies to chronic residuals consisting of severe painful motion or weakness in the affected extremity.  As noted above, this diagnostic code does not define the word "severe," but the Board's review of the entirety of the evidence does not support a finding of severe symptoms associated with the Veteran's left knee condition.  In this regard, the Board notes that the Veteran's range of motion was from 0 to 15 degrees of extension and 82 to 90 degrees of flexion considering the varying ranges on the three examination reports.  While the Board notes that the Veteran exhibited some additional limitation and pain on repetitive motion at the most recent October 2011 VA examination, the Veteran's range of motion still fell within the above ranges.  While the Board acknowledges the competence of the Veteran to report experiencing some weakness and flare-ups of pain once daily to an intensity of up to 8/10, the Board places greater weight on the clinical findings of the examiner.  The Board finds that the Veteran does not suffer from severe painful motion or weakness in the knees, and a 60 percent rating under diagnostic code 5055 is therefore unavailable.

Diagnostic code 5055 also allows for a rating greater than 30 percent when the Veteran's symptoms consist of intermediate degrees of residual weakness, pain or limitation of motion.  VA may then rate the disability by analogy under diagnostic code 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).

With respect to Diagnostic Code 5256, ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran's disability is not analogous to ankylosis because he is able to move his knees, albeit with a limitation of flexion to at worst 82 degrees. 

With respect to Diagnostic Code 5261, applicable to limitation of extension, although the Veteran's left knee have exhibited some limitation of extension, the Veteran did not exhibit extension limited to 30 degrees or more as would be required to warrant a rating higher than the 30 percent rating the Veteran is currently assigned.  The disability, therefore, should not be rated by analogy to the Diagnostic Code applicable to limitation of extension.  

With respect to Diagnostic Code 5262, applicable to impairment of the tibia and fibula, the Veteran's knee disability is not manifested by nonunion or malunion of the tibia and fibula.  Indeed, while a higher rating of 40 percent is available under this diagnostic code based on nonunion of the tibia and fibula with loose motion requiring a brace, no such nonunion is of record.  Indeed the Veteran has not reported wearing a knee brace at any time.  As such, a higher evaluation is not warranted under any of the Diagnostic Codes 5256, 5261, or 6262.

The Board has additionally considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45.  In this case, a higher rating based on functional loss is not warranted.  The Veteran has complained at various times of pain, decreased mobility, tenderness, fatigue, lack of endurance, stiffness, weakened movement and difficulty performing some daily tasks.  The Board notes, however, that the 30 percent rating already assigned under diagnostic code 5055 contemplates the potential problems associated with a total knee replacement, such as weakness and painful motion.  Additionally, as discussed above, while the Veteran did exhibit some additional limitation of motion and pain upon repetitive motion as noted on the October 2011 VA examination, this is contemplated in the current 30 percent rating.  

A separate disability rating based on instability is similarly unwarranted.  The Veteran denied experiencing a feeling of "giving way" or instability.  Clinical stability tests of the left knee were normal and showed no evidence of recurrent subluxation or lateral instability.

The Board further finds that there have been no distinct periods during the relevant time period in which the Veteran's level of disability was more or less than the 30 percent rating discussed above.  The Veteran is accordingly not entitled to receive a "staged" rating.  See supra Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board acknowledges the Veteran's statements regarding the severity of his degenerative changes of the left knee, status post total knee replacement.  The Veteran contends that his left knee disorder is far more disabled than the ratings he is currently assigned indicate.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In this regard, the Board acknowledges the Veteran's statements that his service-connected left knee disorder is worse than the assigned ratings.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected degenerative changes, left knee, status post total knee replacement.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected degenerative changes, left knee, status post total knee replacement.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative changes, left knee, status post total knee replacement, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  There is no persuasive evidence in the record to indicate that this service-connected disability would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  Indeed the VA examinations noted that the Veteran was retired and as such his left knee disability had no adverse effects on employment.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his left knee disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.


In sum, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In this instance, the benefit of the doubt doctrine is not applicable as the preponderance of the evidence is against a rating in excess of that currently assigned.


ORDER

Entitlement to an evaluation in excess of 30 percent for degenerative changes of the left knee, status post total knee replacement from July 1, 2008, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


